Exhibit (10)(c)
ASSOCIATED BANC-CORP
2003 LONG-TERM INCENTIVE STOCK PLAN
Amended and Restated Effective January 1, 2008

 



--------------------------------------------------------------------------------



 



ASSOCIATED BANC-CORP
2003 LONG-TERM INCENTIVE STOCK PLAN

TABLE OF CONTENTS

                      Page
SECTION I
  Purpose and Adoption     1  
 
           
SECTION II
  Administration     1  
 
           
SECTION III
  Awards     3  
 
           
SECTION IV
  Miscellaneous Provisions     17  
 
           
SECTION V
  Amendment and Termination; Adjustments Upon Changes in Stock     22  
 
           
SECTION VI
  Shares of Stock Available     22  
 
           
SECTION VII
  Effective Date and Term of the Plan     23  
 
           
SECTION VIII
  Disclaimer     23  

i



--------------------------------------------------------------------------------



 



ASSOCIATED BANC-CORP
2003 LONG-TERM INCENTIVE STOCK PLAN
Section I. Purpose and Adoption.
     (a) Purpose of the Plan. The purpose of this Associated Banc-Corp 2003
Long-Term Incentive Stock Plan (prior to January 1, 2008, the Associated
Banc-Corp 2003 Long-Term Incentive Plan) (the “Plan”) is (i) to associate more
closely the interests of certain key employees of Associated Banc-Corp (the
“Company”) and its affiliated units and directors of the Company (the
“Participants”) with those of the Company’s shareholders by encouraging stock
ownership, (ii) to provide long-term stock and cash incentives and rewards to
those key employees of the Company and its affiliated units who are in a
position to contribute to the long-term success and growth of the Company, and
(iii) to assist the Company in attracting and retaining key employees with
requisite experience and ability.
     (b) Adoption. The Plan has been approved by the Board of Directors of the
Company (the “Board”), to be effective as of January 1, 2003 (the “Effective
Date”), but is subject to the approval of the shareholders of the Company. If
the Company fails to obtain shareholder approval within 12 months after the Plan
is adopted by the Board, any awards granted under the Plan will become void.
Section II. Administration.
     (a) The Committee. The Plan shall be administered by the Compensation and
Benefits Committee of the Company’s Board of Directors (the “Committee”), or
such other committee as is appointed by the Board to address compensation
matters, composed of not less than two Directors. The Directors forming the
Committee shall each be an “outside director” within the meaning of Internal
Revenue Code (“Code”) section 162(m), an “independent director” within the
meaning of the rules of the NASDAQ National Market System and a “Non-Employee
Director” within the meaning of Rule 16b-3 under the Securities Exchange Act of
1934 (the “Exchange Act”). The members of the Committee shall be appointed by,
and serve at the pleasure of, the Board. In the event that any member of the
Committee is to be granted an award under the Plan, then said award shall be
made by the Board. The Board’s actions in such instances shall be governed by
each of the provisions of the Plan to the extent applicable to the Committee.
     (b) Authority and Discretion of Committee. Subject to the express
provisions of the Plan and provided that all actions taken shall be consistent
with

1



--------------------------------------------------------------------------------



 



the purposes of the Plan, the Committee shall have full and complete authority
and the sole discretion to: (i) determine those key employees of the Company and
its affiliated units who shall be among the Participants; (ii) select the
Participants to whom awards are to be granted under this Plan; (iii) determine
the size and the form of the award or awards to be granted to any Participant;
(iv) determine the time or times such awards shall be granted; (v) establish the
terms and conditions upon which such awards may be exercised and/or transferred;
(vi) alter any restrictions or vesting schedules; and (vii) adopt such rules and
regulations, establish, define, construe, interpret and implement any other
terms and conditions, and make all other determinations (which may be on a
case-by-case basis) deemed necessary or desirable for the administration of the
Plan.
          The Committee may delegate such of its powers and authority under the
Plan as it deems appropriate to a subcommittee of the Committee. Such
subcommittee shall consist of at least two individuals, all of whom meet the
requirements set forth in section II(a) above. The Committee shall not have or
exercise any discretion that would disqualify amounts payable under section
III(a), (b), (d), (e) or (f) as performance-based compensation for purposes of
Code section 162(m). The designation of a Participant to receive an award under
one portion of the Plan does not require the Committee to include such
Participant under other portions of the Plan. The designation of a Participant
in any year shall not require the Committee to designate such person to receive
an award in any other year.
     (c) Option Grants. Options granted under the Plan may, in the discretion of
the Committee, be either Incentive Stock Options (“ISOs”) as defined in Code
section 422 or nonqualified stock options (collectively, “Options”). Each stock
option agreement shall specifically state, for each Option granted thereunder,
whether the Option is an ISO or a nonqualified stock option. In no event,
however, shall both an ISO and a nonqualified stock option be granted together
under the Plan in such a manner that the exercise of one Option affects the
right to exercise the other. The provisions of this Plan and of each ISO granted
hereunder shall be interpreted in a manner consistent with Code section 422 and
with all valid regulations issued thereunder. However, to the extent that any
ISO granted hereunder does not comply with the provisions of Code section 422,
such ISO shall be treated as a nonqualified stock option for all purposes under
the Code. ISOs may be granted only to employees of the Company and its
affiliated units. No ISO shall be granted under the Plan subsequent to
December 31, 2012.

2



--------------------------------------------------------------------------------



 



Section III. Awards.
     Awards which the Committee may grant under the Plan may include any or all
of the following, as described herein: Any form of Option, Restricted Stock,
Performance Shares, Make Whole Payments or Stock Appreciation Rights granted
under this Plan.
     (a) Nonqualified Stock Options. Nonqualified stock options are rights to
purchase shares of the Common Stock of the Company, $.01 par value, (“Common
Stock”) at a price equal to the Fair Market Value of such Common Stock on the
date of grant for a predetermined period of time and which do not qualify as an
ISO under Code section 422 or are not labeled by the Committee as an ISO.
          (i) The Committee shall determine the number of shares of Common Stock
to be covered by each such nonqualified stock option. Nonqualified stock options
granted hereunder shall be evidenced by option agreements containing such terms
and conditions as the Committee shall establish from time to time consistent
with the Plan.
          (ii) No nonqualified stock option shall be exercisable until it is
vested and, thereafter, shall be immediately exercisable. A nonqualified stock
option shall vest in accordance with terms set forth by the Committee at the
date of grant in the option agreement.
          (iii) In the event of termination of a Participant’s employment with
the Company or its affiliated units for any reason, except as otherwise provided
below, any non-vested portion of any nonqualified stock option granted to such
Participant shall terminate immediately.
          (iv) Except as described below, the Committee may in its sole
discretion, permit at the time a nonqualified stock option is granted to allow a
Participant to exercise a vested nonqualified stock option up to 90 days
following a Participant’s voluntary or involuntary termination of employment
with the Company or its affiliated units.
          (v) The Committee may, in its sole discretion, permit at the time a
nonqualified stock option is granted to provide that the nonqualified stock
option, once vested, will remain exercisable after the Participant’s employment
with the Company or its affiliated units terminates by reason of the
Participant’s death, Total Disability or Retirement, but only to the extent such
nonqualified stock option was vested and exercisable on the date of such
Participant’s

3



--------------------------------------------------------------------------------



 



termination of employment, until the earlier of (a) one year following the date
of termination and (b) the expiration of the term of such Option. If on the date
of such termination of employment, any such nonqualified stock option shall not
be fully exercisable, the Committee shall have the discretion to cause such
Option to continue to become exercisable on the date or dates specified therein
as if such termination of employment had not occurred. The Committee may
exercise the discretion granted to it by the preceding sentence at the time a
nonqualified stock option is granted or at any time thereafter while such a
nonqualified stock option remains outstanding.
          (vi) The Committee will determine the conditions of a nonqualified
stock option exercise, but in no event may any portion of the vested
nonqualified stock option be exercisable later than ten years from the date of
the grant.
          (vii) All nonqualified stock options shall vest immediately upon a
Change of Control, as defined in section IV(m) hereof.
          (viii) The purchase price of shares purchased pursuant to any
nonqualified stock option shall be equal to the Fair Market Value of such shares
on the date of nonqualified stock option grant, as determined by the Committee,
and shall be paid in full upon exercise, either (a) in cash; (b) by delivery of
shares of Common Stock held for a period of at least six months (valued at their
Fair Market Value on the date of nonqualified stock option exercise, as defined
in section IV(f)); or (c) a combination of cash and Common Stock.
          (ix) The Committee may at any time offer to buy out a nonqualified
stock option previously granted, based on such terms and conditions as the
Committee shall establish and communicate to the Participant at the time that
such offer is made.
     (b) ISO. ISOs are rights to purchase shares of the Common Stock at a price
equal to the Fair Market Value of such Common Stock on the date of grant for a
predetermined period of time. Only Participants who are key employees (not
directors who are not also employees) of the Company or an affiliated unit shall
be eligible to receive an ISO grant. However, in the case of an ISO granted to a
Participant who at the time of the grant owns (directly or indirectly, and
including the Shares purchasable under such ISO) stock of the Company possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company, the Option price shall be at least 110% of such Fair
Market Value at the time the ISO is granted; provided further, that the ISO must
be exercised within five years of the date of grant.

4



--------------------------------------------------------------------------------



 



          (i) The Committee shall determine the number of shares of Common Stock
to be covered by each such ISO. ISOs granted hereunder shall be evidenced by
option agreements containing such terms and conditions as the Committee shall
establish from time to time consistent with the Plan.
          (ii) The Option price for an ISO under the Plan shall in no event be
less than the Fair Market Value of the stock subject to the Option at the time
the Option is granted.
          (iii) No ISO shall be exercisable until it is vested and, thereafter,
shall be immediately exercisable. An ISO shall vest in accordance with terms set
forth by the Committee at the date of grant in the option agreement.
          (iv) In the event of termination of a Participant’s employment with
the Company or its affiliated units for any reason, except as otherwise provided
below or as otherwise determined by the Committee in its sole discretion, any
non-vested portion of any ISO granted to such Participant shall terminate
immediately.
          (v) Except as described below, the Committee may in its sole
discretion, permit at the time an ISO is granted to allow a Participant to
exercise a vested ISO up to 90 days following the Participant’s voluntary or
involuntary termination of employment with the Company or its affiliated units.
          (vi) The Committee may, in its sole discretion, permit at the time an
ISO is granted to provide that the nonqualified stock option, once vested, will
remain exercisable after the Participant’s employment with the Company or its
affiliated units terminates by reason of the Participant’s death, Total
Disability or Retirement but only to the extent such option was vested and
exercisable on the date of such Participant’s termination of employment, until
the earlier of (a) one year following the date of termination and (b) the
expiration of the term of such ISO. Any Option executed more than three months
after the Participant’s termination of employment due to Retirement shall not
meet the requirements for tax treatment of an ISO. Any Option executed more than
1 year after the Participant’s termination of employment due to Total Disability
shall not meet the requirements for tax treatment of an ISO. Additionally, in
the event of a Participant’s death, the Participant’s executor, administrator,
or such person need not exercise the Option within three months after the death
of the individual to whom the Option is granted to receive ISO treatment. If on
the date of such termination of employment, any such ISO shall not be fully
exercisable, the Committee shall have the discretion to cause such ISO to
continue to become exercisable on the date or dates specified therein as if such
termination of

5



--------------------------------------------------------------------------------



 



employment had not occurred. The Committee may exercise the discretion granted
to it by the preceding sentence at the time an ISO is granted or at any time
thereafter while such an ISO remains outstanding.
          (vii) The Committee will determine the conditions of ISO exercise, but
in no event may any portion of a vested ISO be exercisable earlier than one year
(except pursuant to a Change of Control) or later than ten years from the date
of the grant.
          (viii) All ISOs shall vest immediately upon a Change of Control, as
defined in section IV(m) hereof.
          (ix) The purchase price of shares purchased pursuant to any ISO shall
be equal to the Fair Market Value of such shares on the date of grant, as
determined by the Committee, and shall be paid in full upon exercise, either
(a) in cash; (b) by delivery of shares of Common Stock held for a period of at
least six months (valued at their Fair Market Value on the date of ISO exercise,
as defined in section IV); or (c) a combination of cash and Common Stock.
          (x) The Committee may at any time offer to buy out an ISO previously
granted, based on such terms and conditions as the Committee shall establish and
communicate to the Participant at the time that such offer is made.
     (c) Restricted Stock Awards. Restricted Stock Awards are stock grants, the
vesting of which will depend upon the Participant’s continued employment with
the Company.
          (i) The Committee shall determine the number of shares of Restricted
Stock to be covered by each separate grant under the Plan. The Committee shall
determine which Participants will receive Restricted Stock. Restricted Stock
will not qualify as “performance-based compensation” under Code section 162(m).
          (ii) Restricted Stock is Common Stock acquired by a Participant
subject to the restrictions described in the following subsections.
          (iii) Restricted Stock may not be sold, transferred or otherwise
disposed of, pledged, or otherwise encumbered during a period set by the
Committee, commencing with the date of such award.
          (iv) Restriction terms and conditions will be set by the Committee at
the time of award. These conditions will include a requirement that the

6



--------------------------------------------------------------------------------



 



Participant continue employment with the Company in order to vest the Restricted
Stock. Vesting schedules pursuant to Restricted Stock Awards shall be “graded,”
awarding the Participant with portions of the Restricted Stock over a course of
years. The Committee shall have complete discretion to determine the length and
timing of the graded vesting schedule.
          (v) In the event of the termination of employment of a recipient of
Restricted Stock for any reason, the recipient shall retain all stock that is
vested pursuant to the vesting schedule prescribed by the Committee. Vesting,
however, will not continue with respect to any Restricted Stock that was not
fully vested at the time of the termination of employment.
          (vi) All restrictions shall lapse immediately upon a Change of
Control, as defined in section IV(m) hereof.
          (vii) Certificates issued in respect of Restricted Stock granted under
the Plan shall be registered in the name of the recipient, but shall bear the
following legend:
               “The transferability of this certificate and the shares of stock
represented hereby is restricted and the shares are subject to the further terms
and conditions contained in the Associated Banc-Corp 2003 Long-Term Incentive
Stock Plan of Associated Banc-Corp (the “Company”). A copy of said Plan is on
file in the office of the Secretary of the Company at the Company’s offices in
Green Bay, Wisconsin.”
               Prior to January 1, 2008, the legend provided:
               “The transferability of this certificate and the shares of stock
represented hereby is restricted and the shares are subject to the further terms
and conditions contained in the 2003 Long-Term Incentive Plan of Associated
Banc-Corp (the “Company”). A copy of said Plan is on file in the office of the
Secretary of the Company at the Company’s offices in Green Bay, Wisconsin.”
          (viii) To enforce the restrictions, terms and conditions on Restricted
Stock, each recipient thereof shall, immediately upon receipt of a certificate
or certificates representing such stock, deposit such certificates, together
with stock powers and such other instructions of transfer as the Committee may
require, appropriately endorsed in blank, with the Company as Escrow Agent under
an escrow agreement in such form as shall be determined by the Committee.

7



--------------------------------------------------------------------------------



 



     (d) Performance Shares. Performance Shares are stock grants, the payment of
which will depend upon the achievement by the Company of certain financial
performance objectives.
          (i) The Committee shall determine the number of shares of Performance
Shares to be covered by each separate grant under the Plan. The Committee shall
determine which Participants will receive Performance Shares.
          (ii) Performance Shares are Common Stock acquired by Participants
subject to the restrictions described in the following subsections.
          (iii) Restriction terms and conditions will be set by the Committee at
the time of Award. The Committee may select the appropriate performance measure
from among the following types of measures: (a) basic or diluted earnings per
share; (b) stock price growth; (c) return on equity; or (d) revenue growth.
          (iv) For each Performance Period with respect to which a Performance
Share Award may be earned by a Participant under the Plan, the Committee shall
establish the performance goal in writing for such performance period by
preparing an award schedule for each Participant. The Award schedule shall set
forth the applicable performance period, performance measure(s), performance
goal(s), and such other information (including a peer group modifier, if
applicable) as the Committee may determine. The Committee may also grant a
Performance Share Award pursuant to an award formula, such that the Participant
could receive a specified percentage of the Performance Shares depending upon a
range set as part of the performance goal. Once established for a performance
period, such items shall not be amended or otherwise modified. Award schedules
may vary from performance period to performance period and from Participant to
Participant. The Committee must establish the performance goal applicable to
each selected performance period no later than the earlier to occur of
(a) 90 days after the commencement of the performance period, and (b) the date
upon which twenty five percent (25%) of the performance period shall have
elapsed.
          (v) In the event of the termination of employment of a recipient of
Performance Shares due to death, Total Disability or Retirement, or if the
Company terminates the Participant without cause, the Participant will receive a
pro rata portion of the Performance Shares, based upon the length of the
Participant’s employment during the performance period. The Committee will
determine the amount of the prorated award by multiplying the amount of the
award that would have been earned, determined at the end of the performance
period, by a fraction. The numerator of the fraction equals the number of whole

8



--------------------------------------------------------------------------------



 



months such Participant was employed during the performance period. The
denominator of the fraction equals the total number of months of the performance
period. This paragraph (v) shall apply only if the Company meets the specified
performance goal. The Participant will receive none of the Performance Shares if
the Company does not meet the specified performance goal.
          (vi) If, prior to the Committee’s certification that the performance
goal has been met pursuant to the following paragraph, the Participant
terminates employment for any reason other than death, Total Disability or
Retirement, or if the Company terminates the Participant’s employment with
cause, the Participant shall receive none of the Performance Shares, regardless
of whether the Company meets the performance goal.
          (vii) As soon as administratively feasible following the end of the
performance period, the Committee will determine whether the Company has
attained the performance goal. If the performance goal has been attained, the
Committee will remove restrictions on the Participant’s Performance Shares. If
the Company has not attained the performance goal, the Participant will forfeit
the Performance Shares.
          (viii) All restrictions shall lapse immediately upon any Change of
Control, as defined in section IV(m) hereof.
          (ix) With respect to any Performance Share that does not qualify as
performance-based compensation for purposes of Code section 162(m), the
Committee is authorized to defer payment of such Awards until the Participant is
no longer subject to the limits of Code section 162(m) or any successor statute,
or a Change of Control occurs.
          (x) Certificates issued in respect of Performance Shares granted under
the Plan shall be registered in the name of the recipient, but shall bear the
following legend:
“The transferability of the certificate and the shares of stock represented
hereby is restricted and the shares are subject to the further terms and
conditions contained in the Associated Banc-Corp 2003 Long-Term Incentive Stock
Plan of Associated Banc-Corp (the “Company”). A copy of said Plan is on file in
the office of the secretary of the Company at the Company’s offices in Green
Bay, Wisconsin.”

9



--------------------------------------------------------------------------------



 



Prior to January 1, 2008, the legend provided:
“The transferability of the certificate and the shares of stock represented
hereby is restricted and the shares are subject to the further terms and
conditions contained in the 2003 Long-Term Incentive Plan of Associated
Banc-Corp (the “Company”). A copy of said Plan is on file in the office of the
secretary of the Company at the Company’s offices in Green Bay, Wisconsin.”
          (xi) To enforce the restrictions, terms and conditions on Performance
Shares, each recipient thereof shall, immediately upon receipt of a certificate
or certificates representing such stock, deposit such certificates, together
with stock powers and such other instruments of transfer as the Committee may
require, appropriately endorsed in blank with the Company as Escrow Agent under
a escrow agreement in such form as shall be determined by the Committee.
     (e) Make Whole Payment.
          (i) The Committee may, in its discretion issue a Make Whole Payment to
any Participant receiving a Restricted Stock Award or a Performance Share Award.
The Committee will have discretion with respect to which Restricted Stock Awards
or Performance Share Awards, if any, will be accompanied by a Make Whole
Payment. The Committee will determine which awards will have an accompanying
Make Whole Payment at the time the Committee grants the award.
          (ii) With respect to any Make Whole Payment accompanying a Restricted
Stock Award, the Participant will become entitled to the Make Whole Payment only
with respect to shares of Restricted Stock which become vested. The Company will
pay such Make Whole Payments in the year during which restrictions lapse on such
shares. With respect to any Make Whole Payment accompanying a Performance Share,
the Participant shall become entitled to the Make Whole Payment only if the
Company attains the performance goal associated with the Performance Shares (or
if a Participant becomes entitled to Performance Shares upon a Change of
Control). The Company will pay the Make Whole Payment with respect to such
shares in the year during which restrictions lapse on the shares.
          (iii) The Committee will have discretion to issue any Make Whole
Payment in the form of Common Stock or cash. The amount of a Make Whole Payment
with respect to each share of Restricted Stock or Performance Share shall equal
the sum of (a) the highest federal marginal income tax rate in effect in the

10



--------------------------------------------------------------------------------



 



year during which restrictions lapse (minus state taxes deducted), plus (b) the
highest marginal income tax rate in the state of the Participant’s residence in
effect in the year during which restrictions lapse.
          (iv) With respect to any Make Whole Payment accompanying a Performance
Share under the LTI Plan that does not qualify as performance-based compensation
for purposes of Code section 162(m), the Committee is authorized to defer
payment of such Make Whole Payment; provided that the payment is made as soon as
reasonably practicable following the first date on which the Committee
reasonably anticipates that, if the payment were made on such date, the
Company’s deduction would no longer be restricted due to the application of Code
section 162(m). In the event that a Performance Share qualifies as
performance-based compensation for purposes of Code section 162(m) in the year
that the performance goal is certified by the Committee, but the accompanying
Make Whole Payment would not qualify as performance-based compensation for
purposes of Code section 162(m), no Make Whole Payment will be made with respect
to such Performance Share.
     (f) Stock Appreciation Rights—162(m) Employees. The Committee may award
Stock Appreciation Rights under this subsection (f) to employees of the Company
whose compensation may become subject to the Code section 162(m) deduction
limits. All Stock Appreciation Rights issued under this subsection (f) are
intended to satisfy the requirements applicable so as to qualify such Stock
Appreciation Rights as “performance-based compensation” within the meaning of
Code 162(m).
          (i) Stock Appreciation Rights shall consist of the right to receive
cash, Common Stock or a combination of both. The Committee shall have complete
discretion to determine whether a particular Stock Appreciation Right shall be
paid in the form of cash or Common Stock. The Committee shall determine the
number of Stock Appreciation Rights to be covered by each separate grant under
the Plan. The Committee shall determine which Participants will receive Stock
Appreciation Rights.
          (ii) Under a Stock Appreciation Right, the Committee will base the
amount of compensation the Participant will receive solely on the increase in
the Fair Market Value of the Common Stock of the Company after the date of the
grant.
          (iii) The Committee shall have the discretion, at the time of the
grant, to determine: (a) the times at which Stock Appreciation Rights shall be
awarded; (b) the number of Stock Appreciation Rights awarded to each

11



--------------------------------------------------------------------------------



 



Participant; and (c) the performance period. The Committee shall have the
discretion to reduce the amount payable under any Stock Appreciation Right
subject to this subsection (f) after its original grant, but shall not have the
discretion to increase the amount of any payment.
          (iv) In the event of the termination of employment of a recipient of
Stock Appreciation Rights under this subsection (f) due to death, Total
Disability or Retirement, or if the Company terminates the Participant without
cause, the Participant will receive under each Stock Appreciation Right the
difference between the Fair Market Value of Common Stock at the beginning of the
performance period and the Fair Market Value of Common Stock at the time of
termination. The preceding sentence shall apply only if the Fair Market Value of
Common Stock increased during the shortened performance period.
          (v) In the event of a Change in Control, the Participant will receive
under each Stock Appreciation Right under this subsection (f) the difference
between the Fair Market Value of Common Stock at the beginning of the
performance period and the Fair Market Value of Common Stock at the time of the
Change of Control. The preceding sentence shall apply only if the Fair Market
Value of Common Stock increased between the beginning of the performance period
and the Change of Control.
          (vi) If, prior to the Committee’s certification that the Fair Market
Value of Common Stock increased during the performance period, the Participant
terminates employment for any reason other than death, Total Disability or
Retirement, or if the Company terminates the Participant’s employment with
cause, the Participant shall receive no payment pursuant to the Stock
Appreciation Right.
          (vii) Within 60 days following the end of the performance period (or
after [a] the Participant terminates employment due to death, Total Disability
or Retirement or [b] the Company’s termination of the Participant without
cause), the Committee will determine whether the Fair Market Value of Common
Stock increased during the performance period. If the Fair Market Value has
increased, the Company will pay to the Participant the amount of cash or Common
Stock due under the Stock Appreciation Right within such 60-day period. If the
Fair Market Value has not increased, the Participant will receive no amount
under the Stock Appreciation Right.
          (viii) With respect to any Stock Appreciation Right under this
subsection (f) of the LTI Plan that does not qualify as performance-based
compensation for purposes of Code section 162(m), the Committee is authorized

12



--------------------------------------------------------------------------------



 



to defer payment of the amount of the Stock Appreciation Right; provided that
the payment is made as soon as reasonably practicable following the first date
on which the Committee reasonably anticipates that, if the payment were made on
such date, the Company’s deduction would no longer be restricted due to the
application of Code section 162(m).
          (ix) As used in this subsection (f), the phrase “termination of
employment” shall be interpreted consistent with the phrase “separation from
service” under Internal Revenue Code section 409A.
     (g) Stock Appreciation Rights—Non-162(m) Employees. The Committee may award
Stock Appreciation Rights under this subsection (g) only to employees of the
Company whose salaries will not become subject to the Code section 162(m)
deduction limits.
          (i) Stock Appreciation Rights shall consist of the right to receive
cash, Common Stock or a combination of both. The Committee shall have complete
discretion to determine whether a particular Stock Appreciation Right shall be
paid in the form of cash or Common Stock. The Committee shall determine the
number of Stock Appreciation Rights to be covered by each separate grant under
the Plan. The Committee shall determine which Participants will receive Stock
Appreciation Rights.
          (ii) Under a Stock Appreciation Right, the Committee will base the
amount of compensation the Participant will receive solely on the increase in
Fair Market Value of the Common Stock of the Company after the date of the
grant.
          (iii) The Committee shall have the discretion, at the time of the
grant, to determine: (a) the times at which Stock Appreciation Rights shall be
awarded; (b) the number of Stock Appreciation Rights awarded to each
Participant; and (c) the performance period. The Committee shall have the
discretion to reduce the amount payable under any Stock Appreciation Right
subject to this subsection (g) at any time.
          (iv) In the event of the termination of employment of a recipient of
Stock Appreciation Rights under this subsection (g) due to death, Total
Disability or Retirement, or if the Company terminates the Participant without
cause, the Participant will receive under each Stock Appreciation Right the
difference between the Fair Market Value of Common Stock at the beginning of the
performance period and the Fair Market Value of Common Stock at the time

13



--------------------------------------------------------------------------------



 



of termination. This paragraph (iv) shall apply only if the Fair Market Value of
Common Stock increased during the performance period.
          (v) In the event of a Change in Control, the Participant will receive
under each Stock Appreciation Right under this subsection (g) the difference
between the Fair Market Value of Common Stock at the beginning of the
performance period and the Fair Market Value of Common Stock at the time of the
Change of Control. The preceding sentence shall apply only if the Fair Market
Value of Common Stock increased between the beginning of the performance period
and the Change of Control.
          (vi) If, prior to the Committee’s certification that the Fair Market
Value of Common Stock increased during the performance period, the Participant
terminates employment for any reason other than death, Total Disability or
Retirement, or if the Company terminates the Participant’s employment with
cause, the Participant shall receive no payment pursuant to the Stock
Appreciation Right.
          (vii) Within 60 days following the end of the performance period (or
after [a] the Participant terminates employment due to death, Total Disability
or Retirement or [b] the Company’s termination of the Participant without
cause), the Committee will determine whether the Fair Market Value of Common
Stock increased during the performance period. If the Fair Market Value has
increased, the Company will pay the Participant the amount of cash or Common
Stock due under the Stock Appreciation Right within such 60-day period. If the
Fair Market Value has not increased, the Participant will receive no amount
under the Stock Appreciation Right.
          (viii) As used in this subsection (g), the phrase “termination of
employment” shall be interpreted consistent with the phrase “separation from
service” under Internal Revenue Code section 409A.
     (h) Limitations on Grants.
          (i) The following limitations will apply to grants of Options under
the Plan:
               [a] No Participant will be granted Options under the Plan to
receive more than 200,000 shares of Common Stock in any fiscal year, provided
that the Company may make an additional one-time grant of up to 50,000 shares to
newly hired employees.

14



--------------------------------------------------------------------------------



 



               [b] No Participant will be granted Options under the Plan to
purchase more than 2,000,000 shares over the term of the Plan. However, if the
number of shares available for issuance under the Plan is increased, the maximum
number of Options that any Participant may be granted also automatically will
increase by a proportionate amount equal of shares for each additional fiscal
year in which shares are allocated for issuance under the Plan.
          Except as to forfeited shares, the payment of cash dividends and
dividend equivalents in conjunction with outstanding awards shall not be counted
against the shares available for issuance.
          The foregoing limitations are intended to satisfy the requirements
applicable to Options so as to qualify such awards as “performance-based
compensation” within the meaning of Code section 162(m). In the event that the
Committee determines that such limitations are not required to qualify Options
as performance-based compensation, the Committee may modify or eliminate such
limitations.
          (ii) The following limitations will apply to grants of ISOs under the
Plan:
               [a] The aggregate Fair Market Value (determined at the time the
ISOs are granted) of the Shares with respect to which the ISOs are exercisable
for the first time by an employee during any calendar year shall not exceed
$100,000. This limitation shall be applied by taking ISOs into account in the
order they were granted.
               [b] The Participant must notify the Company if Shares acquired
upon the exercise of an ISO are disposed of (a) within two (2) years following
the date the ISO was granted; nor (b) within one (1) year following the date
shares of Common Stock are transferred to the employee.
               [c] The aggregate number of shares available under the Plan to be
granted as ISOs by the Committee will equal 3,000,000.
          (iii) The following limitations will apply to grants of Performance
Shares under the Plan:
               [a] No Participant will be granted Performance Shares under the
Plan in excess of 100,000 shares of Common Stock in any fiscal year, provided
that the Company may make an additional one-time grant of up to 25,000 shares to
newly hired employees. The value of Performance Shares issued

15



--------------------------------------------------------------------------------



 



to a Participant under the Plan for any fiscal year shall not exceed $4 million
with an additional one-time grant to newly hired employees up to $1 million.
               [b] No Participant will be granted Performance Shares under the
Plan in excess of 1,000,000 shares over the term of the Plan. If the number of
such shares available for issuance under the Plan is increased, the maximum
amount of Performance Shares that any Participant may be granted (in any fiscal
year and over the term of the Plan) also automatically will increase by a
proportionate amount of equal shares or cash.
               [c] Pursuant to subsection (III)(e) above, the Committee may
grant Make Whole Payments in connection with any Performance Share. No
Participant will be granted a Make Whole Payment in excess of the total
permissible number of shares indicated in the previous two paragraphs,
multiplied by the amount of a Make Whole Payment, as specified in subsection
(III)(e)(iii) above. If the number of Performance Shares available for issuance
under the Plan is increased, the number of Make Whole Payments available under
the Plan also automatically will increase by an amount proportionate to the
increased number of Performance Shares available. The total value of Make Whole
Payments made to any Participant under the Plan in any fiscal year shall not
exceed $1.5 million.
          The foregoing limitations are intended to satisfy the requirements
applicable to Performance Shares so as to qualify such awards as
“performance-based compensation” within the meaning of Code section 162(m). In
the event that the Committee determines that such limitations are not required
to qualify Performance Shares as performance-based compensation, the Committee
may modify or eliminate such limitations.
          (iv) The following limitations will apply to Stock Appreciation Rights
under subsection (III)(f) of the Plan:
               [a] No Participant will be granted Stock Appreciation Rights
under subsection (III)(f) of the Plan in excess of 100,000 shares of Common
Stock in any fiscal year (or cash equal to the Fair Market Value of such amount
of Common Stock valued as of the time of the award payment), provided that the
Company may make an additional one time grant of up to 25,000 shares (or the
Fair Market Value of such shares valued at the time of the award payment) to
newly hired employees.
               [b] No Participant will be granted Stock Appreciation Rights
under subsection (III)(f) of the Plan in excess of 1,000,000 shares over the
term of the Plan (or the Fair Market Value of such shares valued as of the time
of

16



--------------------------------------------------------------------------------



 



the award payment). If the number of such shares available for issuance under
the Plan is increased, the maximum amount of Stock Appreciation Rights that any
Participant may be granted (in any fiscal year and over the term of the Plan)
also automatically will increase by a proportionate amount of equal shares or
cash.
          The foregoing limitations are intended to satisfy the requirements
applicable to Stock Appreciation Rights so as to qualify such awards as
“performance-based compensation” within the meaning of Code section 162(m). In
the event that the Committee determines that such limitations are not required
to qualify Stock Appreciation Rights as performance-based compensation, the
Committee may modify or eliminate such limitations.
Section IV. Miscellaneous Provisions.
     (a) Rights of Recipients of Awards. A holder of Options, Performance Shares
and Make Whole Payments granted under the Plan shall have no rights as a
shareholder of the Company by virtue thereof unless and until certificates for
shares are issued. The holder of a Restricted Stock Award or a Performance Share
Award will be entitled to receive any dividends on such shares in the same
amount and at the same time as declared on shares of Common Stock of the Company
and shall be entitled to vote such shares as a shareholder of record.
     (b) Assignment. ISOs under this Plan will not be transferable by the
Participant at any time. Nonqualified stock options, or any rights or interests
of a Participant therein, shall be assignable or transferable by such
Participant only at the discretion of the Committee or by will or the laws of
descent and distribution. Restricted Stock and Performance Shares shall be
assignable or transferable by such Participant only after the restrictions on
such shares lapse.
     (c) Further Agreements. All Options, Restricted Stock Awards, Performance
Shares and Make Whole Payments granted under this Plan shall be evidenced by
agreements or other written documents from the Company, in such form and
containing such terms and conditions (not inconsistent with this Plan) as the
Committee may require. No person shall have any rights under any award granted
under the Plan unless and until the Committee and the Participant shall have
executed such an agreement or received any other award acknowledgment authorized
by the Committee expressly granting the award to such person and containing
provisions setting forth the terms of the award. Such agreement may set forth
certain restrictive covenants applicable to the Participant and penalties for
the breach thereof, as determined by the Committee in its sole discretion.

17



--------------------------------------------------------------------------------



 



     (d) Replacement Options. Upon cancellation of an outstanding Option,
replacement Options may be issued in an amount and with such terms as the
Committee may determine.
     (e) Deferral of Exercise.
          (i) Securities Law Restrictions. Although the Company intends to use
its reasonable efforts so that the shares purchased upon the exercise of Options
will be registered under, or exempt from the registration requirements of the
federal Securities Act of 1933, as amended (the “Securities Act”) and any
applicable state securities law at the time Options become exercisable, if the
exercise of an Option or any part of it would otherwise result in the violation
by the Company of any provision of the Securities Act or of any state securities
law, the Company may require that such exercise be deferred until the Company
has taken appropriate action to avoid any such violation.
          (ii) Legal and Other Requirements. No shares of Common Stock shall be
issued or transferred upon exercise of any award under the Plan unless and until
all legal requirements applicable to the issuance or transfer of such shares and
such other requirements as are consistent with the Plan have been complied with
to the satisfaction of the Committee. The Committee may require that, prior to
the issuance or transfer of Common Stock hereunder, the recipient thereof shall
enter into a written agreement to comply with any restrictions on subsequent
disposition that the Committee or the Company deem necessary or advisable under
any applicable law, regulation or official interpretation thereof. Certificates
of stock issued hereunder may bear a legend to reflect such restrictions.
     (f) Withholding of Taxes. The Company shall be entitled, if necessary or
desirable, to withhold from any Participant, from any amounts due and payable by
the Company to such Participant (or secure payment from such Participant in lieu
of withholding), the amount of any withholding or other tax due from the Company
with respect to any shares or cash payable under the Plan, and the Company may
defer the exercise of any Options or the issuance of shares thereunder unless
indemnified to its satisfaction. Unless otherwise determined by the Company, the
Participant’s withholding reimbursement obligation may be settled by the
Participant’s transfer of vested Common Stock to the Company. The maximum number
of shares that the Participant may use toward satisfying the withholding
reimbursement shall not exceed the minimum funding required for the withholding.
Where the Participant’s withholding reimbursement obligation arises by reason of
the Participant’s election under section 83(b) of the Code with

18



--------------------------------------------------------------------------------



 



respect to the Award, the Participant may not remit unvested shares in
satisfaction of the Participant’s withholding reimbursement obligation.
     (g) Right to Awards. No employee of the Company or its affiliated unit or
other person shall have any claim or right to be a Participant in this Plan or
to be granted an award hereunder. Neither the adoption of this Plan nor any
action taken hereunder shall be construed as giving any Participant any right to
be retained in the employ of the Company or any affiliated unit nor shall the
grant of any award hereunder constitute a request or consent to postpone the
Retirement date of a Participant. Nothing contained hereunder shall be construed
as giving any Participant or any other person any equity or interest of any kind
in any assets of the Company or creating a trust of any kind or a fiduciary
relationship of any kind between the Company and any such person. As to any
claim for any unpaid amounts under the Plan, any Participant or any other person
having a claim for payments shall be an unsecured creditor.
     (h) Fair Market Value. The “Fair Market Value” of the Common Stock of the
Company shall be determined by the Committee and shall be the closing price as
reported on the NASDAQ National Market System as reported in the Wall Street
Journal, for the Company’s Common Stock for the trading day of the date of the
grant, exercise or award payment, whichever is appropriate. If no trade occurs
on the NASDAQ National Market System on such date, the “Fair Market Value” of
the Common Stock of the Company shall be determined by the Committee in good
faith.
     (i) Total Disability. “Total Disability” shall mean a finding by the
Committee that a Participant meets the standard for Total Disability as provided
in the Associated Banc-Corp Long-Term Disability Plan.
     (j) Retirement. “Retirement” shall mean any date on which an employee
retires under the terms and conditions of the Company’s Profit Sharing & 401(k)
Plan provided, however, that the employee has attained age 55 as of such date.
     (k) Cause. The term “cause” in connection with a termination of employment
by reason of a dismissal for cause shall mean:
          (i) The willful and continued failure by a Participant to
substantially perform his duties with the Company after a demand for substantial
performance is delivered to the Participant by the Chief Executive Officer of
the Company which specifically identifies the manner in which the Company
believes that the Participant has not substantially performed his duties; or

19



--------------------------------------------------------------------------------



 



          (ii) The willful engaging by the Participant in misconduct which is
materially damaging to the Company, monetarily or otherwise.
          Any rights the Company may have under this Plan in respect of the
events giving rise to cause shall be in addition to the rights the Company may
have under any other agreement with a Participant or at law or in equity. Any
determination of whether a Participant’s employment is (or is deemed to have
been) terminated for cause for purposes of the Plan or any award hereunder shall
be made by the Committee in its discretion. If, subsequent to a Participant’s
voluntary termination of employment or involuntary termination of employment
without cause, it is discovered that the Participant’s employment could have
been terminated for cause, the Committee may deem such Participant’s employment
to have been terminated for cause. A Participant’s termination of employment for
cause shall be effective as of the date of the occurrence of the event giving
rise to cause, regardless of when the determination of cause is made.
     (l) Indemnity. Neither the Board nor the Committee, nor any members of
either, nor any employees of the Company or its affiliated units, shall be
liable for any act, omission, interpretation, construction, or determination
made in good faith in connection with their responsibilities with respect to the
Plan, and the Company hereby agrees to indemnify the members of the Board, the
members of the Committee, and the employees of the Company and its affiliated
units with respect to any claim, loss, damage, or expense (including counsel
fees) arising from any such act, omission, interpretation, construction, or
determination with respect to the Plan or any action taken pursuant to it to the
full extent permitted by law and the Articles of Incorporation of the Company.
     (m) Change of Control. A “Change of Control” shall be deemed to have
occurred on the date of the following transactions:
          (i) An offer is accepted, in writing, for a change in ownership of 25%
or more of the outstanding voting securities of the Company;
          (ii) An offer is accepted, in writing, whereby the Company will be
merged or consolidated with another corporation, and as a result of such
anticipated merger or consolidation, less than 75% of the outstanding voting
securities of the surviving or resulting corporation will be owned in the
aggregate by the shareholders of the Company who owned such securities
immediately prior to such merger or consolidation, other than affiliates (within
the meaning of the Exchange Act) of any party to such merger or consolidation;
          (iii) An offer is accepted, in writing, whereby the Company sells at
least 85% of its assets to any entity which is not a member of the control group

20



--------------------------------------------------------------------------------



 



of corporations, within the meaning of Code section 1563, of which the Company
is a member; or
          (iv) An offer is accepted, in writing, whereby a person, within the
meaning of sections 3(a)(9) or 13(d)(3) of the Exchange Act, acquires 25% or
more of the outstanding voting securities of the Company (whether directly,
indirectly, beneficially or of record).
          For purposes hereof, ownership of voting securities shall take into
account and shall include ownership as determined by applying the provisions of
Rule 13d-3(d)(1)(i) (relating to options) of the Exchange Act.
     (n) Transfers and Leaves. A change in employment or service from the
Company to an affiliated unit of the Company, or vice versa, shall not
constitute termination of employment or service for purposes of the Plan.
Furthermore, the Committee (or Board in case of a member of the Committee) may
determine that for purposes of the Plan, a Participant who is on leave of
absence will still be considered as in the continuous employment or service of
the Company.
     (o) No Fiduciary Relationship or Responsibility. The Plan is not subject to
ERISA. Under ERISA and related federal laws, the Company is not a fiduciary with
respect to the Plan and has no fiduciary obligation with respect to any
Participant, beneficiary, or other person claiming a right hereunder. Further,
nothing herein contained, and no action or inaction arising pursuant hereto
shall give rise under state or federal law to a trust of any kind or create any
fiduciary relationship of any kind or degree for the benefit of Participants,
any beneficiary, or any other person.
     (p) Severability of Provisions. If any provision of this Plan is held to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions, and this Plan shall be construed and enforced as if such
provision had not been included.
     (q) Governing Law. This Plan shall be governed, administered, construed,
and enforced according to the laws of the United States and the State of
Wisconsin to the extent not preempted by the laws of the United States.
     (r) Waiver. A waiver by a party of any of the terms and conditions of this
agreement in any instance shall not be deemed or construed to be a waiver of
such term or condition for the future, or of any subsequent breach thereof, or
of any other term or condition of this agreement.

21



--------------------------------------------------------------------------------



 



     (s) Entire Agreement. This Plan constitutes the entire agreement between
the parties respecting the subject matter hereof, and there are no
representations, warranties, agreements, or commitments of the Company hereto
except as set forth herein. This Plan may be amended only by an instrument in
writing.
Section V. Amendment and Termination; Adjustments Upon Changes in Stock.
     The Board may at any time, and from time to time, amend, suspend or
terminate the Plan in whole or in part; provided, that such amendment shall be
subject to shareholder approval to the extent required by applicable law or the
rules of the NASDAQ National Market System or any other exchange or market on
which any of the Company’s securities are traded. Except as provided herein, no
amendment, suspension or termination of the Plan may impair the rights of a
Participant to whom an award has been granted without such Participant’s
consent. If there shall be any change in the stock subject to the Plan or to any
Option, Restricted Stock Award, Performance Share Award, Stock Appreciation
Right or other award granted under the Plan through merger, consolidation,
reorganization, recapitalization, stock dividend, stock split or other change in
the corporate structure, appropriate adjustments may be made by the Board in the
aggregate number and kind of shares and the price per share subject to
outstanding Options, Restricted Stock Awards, Performance Share Awards, Stock
Appreciation Rights or other awards. Effective January 1, 2008, the Board has
authorized the Committee to act on behalf of the Company for purposes of the
Plan.
Section VI. Shares of Stock Available.
     The shares available for Options, Restricted Stock Awards, Performance
Share Awards, Make Whole Payments and Stock Appreciation Rights under this Plan
shall not exceed 3,000,000 shares of the Company’s Common Stock (adjusted for
stock dividends and splits). This amount will be reduced upon the exercise of an
Option, by the number of shares exercised; by the number of shares which are
released due to the lapse of restrictions in case of a Restricted Stock Award or
Performance Share Award; by the number of Make Whole Payments made (in Common
Stock) at the time restrictions lapse on the Restricted Stock Awards or
Performance Share Awards; and with respect to Stock Appreciation Rights at the
time such awards are paid. Any shares subject to an Option hereunder that for
any reason expires, terminates, or is cancelled (other than because of the
unexercised expiration of such Option); shares reacquired by the Company because
the Participant’s employment with the Company terminates prior to the lapse of
restrictions on Restricted Stock Awards; shares reacquired by the Company
because the Company failed to attain a performance goal under a Performance

22



--------------------------------------------------------------------------------



 



Share Award; Make Whole Payments not paid because restrictions on accompanying
Restricted Stock Awards or Performance Share Awards did not lapse; or Stock
Appreciation Rights not paid because the value of Common Stock did not increase
during the performance period will be available for further awards. Shares of
Common Stock available for Options, Restricted Stock Awards, Performance Share
Awards or Stock Appreciation Rights may be authorized but unissued shares,
treasury shares, or shares reacquired on the open market. No fractional shares
shall be issued under the Plan. Cash may be paid in lieu of any fractional
shares and settlement of awards under the Plan.
Section VII. Effective Date and Term of the Plan.
     Subject to shareholder approval, the Effective Date of the Plan is the date
on which shareholder approval is obtained. Awards under the Plan may be made for
a period of ten years commencing on such date. The period during which an Option
or other Award may be exercised may extend beyond that time as provided herein.
Section VIII. Disclaimer.
     Associated is not responsible for the failure of optionees to make timely
exercises, nor will any exception to the Plan be granted because of such failure
and inaction.
     Adopted by the Administrative Committee of the Board of Directors: March 4,
2003.
     Adopted by the Board of Directors: March 4, 2003.
     Approved by Shareholders at the April 23, 2003 Annual Meeting.
     Adopted by the Administrative Committee of the Board of Directors:
January 26, 2005.
     Adopted by the Board of Directors: January 26, 2005.
     Amended by the Compensation and Benefits Committee of the Board of
Directors: October 28, 2008.
     Adopted by the Board of Directors: October 28, 2008.

23